Case 4:18-cv-00824-O Document 45-6 Filed 09/09/20                            Page 1 of 1 PageID 631



                                    I-I 0           T       z       E
                                    HEALTH& WELLNESSCENTER 1Nn

  February 14, 2019

  Mac lvlcadows, Esquire
  General Counsel, Entrust Inc.
  22322 Grand Corner Drive, Suite 200
  Katy, Texas 77494

  Re:    Definition of"Spouse"      in Braidwood's Plan

  Dear Mr. Meadows:

  I have reviewed the Emp loyee Benefit Plan Document that Entmst has prepared for Braid-
  wood ~,fanagement Inc.

  The cover letter from Ms. Belew mentions that "[ e ]ligibility Terms were clarified to ensme
  that the term of'Spouse' incorporated the Supreme Court's intent in Obergefel l v. Hodges."
  I also noticed on page 23 the term "spouse" is defined as "the person recognized as the
  covered Employee's husband or wife under the laws of the United States."

  The upshot is that Braidwood's plan now recognizes same-sex marriage because of these
  changes that Entrust made to our plan.

  I am unwilling to allow Braidwood's plan to recognize same-sex marriage. Braidwood is a
  Christian business and I operate all of my businesses according to Christian beliefs and teach-
  ing. I cannot allow Braidwood's plan to define marriage in a manner that contradicts my
  religious beliefs or Christian teaching on marriage and sexuality.

  I therefore respectfi.illy ask you to amend the definition of "spouse" to include only marriages
  between one man and one woman.

  If you believe that the law prohibits Entrust from amending Braidwood's plan in this manner,
  please write back to me and let me know. I do not want Entrust to violate the law, and if you
  believe that the law prevents you from accommodating this request then I will seek declaratory
  relief in court against the relevant government ofticials.

  Respectfolly,


    ~cf~
  Steven F . Hotze , M.D.
  President, Braidwood Management Inc.


                           20214 Braidwood Drive, Suite 215, Houston, Texas 77450
                                    281-579-3600 toll free 877 ·5 77 •1900

                                          WWW.HOTZEHWC .COM
